DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 6, 8, 9, 13, 15, 16, 21, 23, 24, 28 and 30 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wang et al. (US Pub. 2018/0227908).
Regarding claims 1, 9, 16 and 24, Wang teaches a method of wireless communication, comprising: receiving downlink control information (DCI) scheduling or activating shared channel resources (see step 1003 “DCI” in Figure 10); determining, based on a first one in a set of multiple possible dynamic beta offsets included in a dynamic beta offset configuration, a beta offset for determining a number of the shared channel resources to be used to transmit uplink control information (UCI) (see step 1010 “Determine a beta offset for transmitting UCI” in Figure 10); and transmitting a shared data channel over the shared channel resources, the shared data channel including the UCI (see step 1016 “Transmit the UCI” in Figure 10).
Regarding claims 6, 13, 21 and 28, Wang teaches the set of multiple possible dynamic beta offsets are indicated in a table having associated indices, and wherein determining the beta offset comprises selecting one of the set of multiple possible dynamic beta offsets having a lowest index in the table (“determine a beta offset value, from among a plurality of beta offset values” in [0065]).
Regarding claims 8, 15, 23 and 30, Wang teaches receiving the dynamic beta offset configuration indicating the set of multiple possible dynamic beta offsets and a semi-static beta offset, wherein determining the beta offset comprises determining the semi-static beta offset (“indicate a set of beta values to the UE, e.g., in RRC configuration” in [0065]).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 3, 7, 10, 11, 14, 17, 18, 22, 25, 26 and 29 are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. in view of Aiba et al. (US Pub. 2022/0225364).
Regarding claims 2, 10, 17 and 25, Wang teaches the limitations in claims 1, 9, 16 and 24 as shown above.  Wang, however, does not teach the DCI is of DCI format 0_0 and schedules the shared channel resources.  Aiba teaches the DCI is of DCI format 0_0 and schedules the shared channel resources (“a DCI format 0_0 that is used for scheduling of the PUSCH” in [0060]).  It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify Wang to have the DCI is of DCI format 0_0 and schedules the shared channel resources as taught by Aiba in order to schedule the PUSCH [0060]. 
Regarding claims 3, 11, 18 and 26, Aiba teaches the DCI format 0_0 does not include a beta offset field (“a beta-offset indicator may not be included in the DCI format 0_0” in [0061]).
Regarding claims 7, 14, 22 and 29, Aiba teaches determining the beta offset is based at least in part on determining that the DCI does not include an indication of selection of the beta offset [0159].
Claims 4, 12, 19 and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. in view of Gerami et al. (US Pub. 2022/0014283).
Regarding claims 4, 12, 19 and 27, Wang teaches the limitations in claims 1, 9, 16 and 24 as shown above.  Wang, however, does not teach the DCI is of DCI format 0_0 and activates configured grant Type 2 resources for the shared data channel.  Gerami teaches the DCI is of DCI format 0_0 and activates configured grant Type 2 resources for the shared data channel (“activation/release DCI of Type 2 CG” in Table 1 in [0122]).  It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify Wang to have the DCI is of DCI format 0_0 and activates configured grant Type 2 resources for the shared data channel as taught by in order to activate/release DCI of Type 2 CG (Table 1 in [0122]). 
Claims 5 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. in view of Gerami et al. and further in view of Aiba et al..
Regarding claims 5 and 20, Wang in view of Gerami teaches the limitations in claims 4 and 19 as shown above.  Wang in view of Gerami, however, does not teach the DCI format 0_0 does not include a beta offset field.  Aiba teaches the DCI format 0_0 does not include a beta offset field (“a beta-offset indicator may not be included in the DCI format 0_0” in [0061]).  It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify Wang in view of Gerami to have the DCI format 0_0 does not include a beta offset field as taught by Aiba in order to recognize the detected DCI format ([0161], see also “the DCI format 0_1 (i.e., the first DCI format 601) may include, at least, the beta-offset indicator” in [0162]). 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 6, 8, 9, 13, 15, 16, 21, 23, 24, 28 and 30 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of U.S. Patent No. 11432277. Although the claims at issue are not identical, they are not patentably distinct from each other because the application’s claims merely broaden the scope of the patented claims by not claiming some claim elements (i.e. the downlink control information does not include at least an indication of selection of a dynamic beta offset).
Claim 1 of Instant Application
Claim 1 of US 11432277
A method of wireless communication, comprising: 
A method of wireless communication, comprising: 

receiving a configuration indicating a set of multiple possible dynamic beta offsets; 
receiving downlink control information (DCI) scheduling or activating shared channel resources; 
receiving downlink control information indicating a resource grant for shared channel resources, wherein the downlink control information does not include at least an indication of selection of a dynamic beta offset; 
determining, based on a first one in a set of multiple possible dynamic beta offsets included in a dynamic beta offset configuration, a beta offset for determining a number of the shared channel resources to be used to transmit uplink control information (UCI); and 
generating, based on receiving the downlink control information without the indication of selection of the dynamic beta offset, a shared data channel including uplink control information using a first one in the set of multiple possible dynamic beta offsets; and 
transmitting a shared data channel over the shared channel resources, the shared data channel including the UCI.
transmitting the shared data channel over the shared data channel resources.


Claims 2, 3, 7, 10, 11, 14, 17, 18, 22, 25, 26 and 29 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of U.S. Patent No. 11432277 in view of Aiba et al..
Regarding claims 2, 10, 17 and 25, claims 1-16 of U.S. Patent No. 11432277 teaches the limitations in claims 1, 9, 16 and 24 as shown above.  Claims 1-16 of U.S. Patent No. 11432277, however, does not teach the DCI is of DCI format 0_0 and schedules the shared channel resources.  Aiba teaches the DCI is of DCI format 0_0 and schedules the shared channel resources (“a DCI format 0_0 that is used for scheduling of the PUSCH” in [0060]).  It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify claims 1-16 of U.S. Patent No. 11432277 to have the DCI is of DCI format 0_0 and schedules the shared channel resources as taught by Aiba in order to schedule the PUSCH [0060]. 
Regarding claims 3, 11, 18 and 26, Aiba teaches the DCI format 0_0 does not include a beta offset field (“a beta-offset indicator may not be included in the DCI format 0_0” in [0061]).
Regarding claims 7, 14, 22 and 29, Aiba teaches determining the beta offset is based at least in part on determining that the DCI does not include an indication of selection of the beta offset [0159].
Claims 4, 12, 19 and 27 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of U.S. Patent No. 11432277 in view of Gerami et al..
Regarding claims 4, 12, 19 and 27, claims 1-16 of U.S. Patent No. 11432277 teaches the limitations in claims 1, 9, 16 and 24 as shown above.  Claims 1-16 of U.S. Patent No. 11432277, however, does not teach the DCI is of DCI format 0_0 and activates configured grant Type 2 resources for the shared data channel.  Gerami teaches the DCI is of DCI format 0_0 and activates configured grant Type 2 resources for the shared data channel (“activation/release DCI of Type 2 CG” in Table 1 in [0122]).  It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify claims 1-16 of U.S. Patent No. 11432277 to have the DCI is of DCI format 0_0 and activates configured grant Type 2 resources for the shared data channel as taught by in order to activate/release DCI of Type 2 CG (Table 1 in [0122]). 
Claims 5 and 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of U.S. Patent No. 11432277 in view of Gerami et al. and further in view of Aiba et al..
Regarding claims 5 and 20, claims 1-16 of U.S. Patent No. 11432277 in view of Gerami teaches the limitations in claims 4 and 19 as shown above.  Claims 1-16 of U.S. Patent No. 11432277 in view of Gerami, however, does not teach the DCI format 0_0 does not include a beta offset field.  Aiba teaches the DCI format 0_0 does not include a beta offset field (“a beta-offset indicator may not be included in the DCI format 0_0” in [0061]).  It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify claims 1-16 of U.S. Patent No. 11432277 in view of Gerami to have the DCI format 0_0 does not include a beta offset field as taught by Aiba in order to recognize the detected DCI format ([0161], see also “the DCI format 0_1 (i.e., the first DCI format 601) may include, at least, the beta-offset indicator” in [0162]). 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CLEMENCE S HAN whose telephone number is (571)272-3158. The examiner can normally be reached Monday-Friday 8AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edan Orgad can be reached on (571)272-7884. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CLEMENCE S HAN/Primary Examiner, Art Unit 2414